The opinion of the court was delivered by
Redfield, J.,
This case is so precisely the same in principle, with that of Bentley v. Bradley, 8 Vt. R. 243, as not to be in any mannner distinguishable from it. We could not reverse the judgment of the county court in this case, *682without directly overruling the authority of that case. It is of more importance, perhaps, that the course of decisions should be uniform and stable, than even that it should be absolutely the soundest and wisest course, which might have been adopted. It was there considered, that proof, such as was offered in the present case, would be ingrafting upon the written contract a new and independent condition, and thus virtually varying it by oral evidence. It so, that case was, undoubtedly, correctly decided. Reed v. Wood, 9 Vt. R. 285. The case of Farnham v. Ingham et al. 5 Vt. R. 514, relied upon by the defendant, expressly decides, that u parol evidence is not admissible to show that a note, purporting to be absolute, was to be payable only on condition ; and then indeed went further, and admitted the proof, as an independent contract made at the time, by which the note was to be paid in a manner different from that expressed in the written contract. This last view is no doubt unsound and was directly overruled by the case of Meed v. Wood, supra. The only possible ground, upon which the evidence in this case could be received to defeat the action, would be that the consideration of the note had failed. And this view, although sustained by some very respectable authorities, must be considered as overruled by the case of Bentley v. Bradley.
Judgment affirmed,